Citation Nr: 1627015	
Decision Date: 07/07/16    Archive Date: 07/14/16

DOCKET NO.  13-28 379	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for prostate cancer, to include as a result of exposure to ionizing radiation.  

2. Entitlement to service connection for the residuals of gallbladder and liver infections (including anemia and vitamin B-12 deficiency), to include as a result of exposure to ionizing radiation.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

S. Spitzer, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1948 to July 1952.  

This appeal comes before the Board of Veterans' Appeals (Board) from a December 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran and his wife testified before the undersigned Veterans Law Judge (VLJ) at a Travel Board hearing in April 2016.  A transcript of the hearing is of record.  At the hearing, the Veteran and his wife essentially contended that the Veteran's gallbladder infection developed into a current condition of anemia and vitamin B-12 deficiency.  Accordingly, the issue has been amended as reflected on the cover page.  See Clemons v. Shinseki, 23 Vet. App. 1, 5-6 (2009).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran asserts that his prostate cancer and residuals of gallbladder and liver infections resulted from exposure to ionizing radiation from subterranean atomic weapons testing conducted at Spesutie Island, where he was stationed as a security guard from May 1950 to August 1950.  
The Veteran's service personnel records reflect that he was stationed at the Aberdeen Proving Ground (APG) beginning in March 1950 and re-assigned from detachment 3 to detachment 2 from May 1, 1950 to August 21, 1950.  The personnel records also indicate that the Veteran had an atomic "Q" clearance.  In April 2013, a fellow servicemember, E. R. J., submitted a statement that he was stationed at APG from September 1949 to June 1951 as a personnel clerk and observed that personnel were selected for a secret project at Spesutie Island.  He added that he could recall the post headquarters shaking many times, that all personnel at APG had to attend training on atomic explosions, and that there were rumors that atomic weapons were being tested at APG.  In September 2013, a private physician, Dr. R., reported that he saw the Veteran from 1954 to 1968 for ear, rectal, and prostate problems.  

In November 2010, the Defense Threat Reduction Agency (DTRA) reviewed the Veteran's case, and, noting the Veteran's service at APG, stated that there is no indication that atmospheric nuclear tests were conducted at APG in 1950, or that the Veteran was otherwise exposed to radiation.  The DTRA's letter did not address any subterranean testing or testing conducted at Spesutie Island.   

Given the Veteran's contentions that he was exposed to radiation through underground atomic detonations at Spesutie Island, rather than atmospheric detonations at APG, the Board finds that further development for the prostate cancer claim is needed.  Namely, the AOJ should contact appropriate sources to confirm whether atomic testing was conducted at Spesutie Island between May 1950 and September 1950 to include underground testing.  If such testing is verified, a dose estimate should then be prepared by the Under Secretary for Health in accordance with 38 C.F.R. § 3.311(a)(2).  

If, and only if, the aforementioned development demonstrates that the Veteran was likely exposed to ionizing radiation, the prostate cancer claim should be referred to the Under Secretary of Benefits for review under 38 C.F.R. § 3.311(c), and the Veteran should be scheduled for a VA examination to determine the nature and etiology of his residuals of gallbladder and liver infections.  
At the hearing, the Veteran and his wife explained that he was originally treated for his gallbladder infection at Old Memorial Hospital.  Additionally, the Veteran submitted letters from Dr. M. at the Advanced Urology Institute and from MetCare Oncology noting continuing care; updated treatment records from those providers should be requested.  

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Ask the Veteran to provide releases for Old Memorial Hospital, Dr. M./Advanced Urology Institute, and MetCare Oncology.  After securing any necessary releases, the AOJ should request any relevant records identified that are not duplicates of those already contained in the claims file.  If the requested records are unavailable, the claims file should be annotated as such and the Veteran and his representative notified of such.

2. Contact any appropriate sources to confirm whether the Veteran was exposed to ionizing radiation during duty as a security guard with the 9301 Technical Services Ordinance Corps at the Aberdeen Proving Ground to specifically include any atomic testing conducted on Spesutie Island, including subterranean/underground testing, from May 1950 to September 1950.  All attempts to verify the above should be documented in the claims file.  If such testing is verified, a dose estimate should be prepared by the Under Secretary for Health in accordance with 38 C.F.R. § 3.311(a)(2).  

3. If, and only if, the aforementioned development demonstrates that the Veteran was likely exposed to ionizing radiation, the prostate cancer claim should be referred to the Under Secretary of Benefits for review under 38 C.F.R. § 3.311(c).

4. If, and only if, the aforementioned development demonstrates that the Veteran was likely exposed to ionizing radiation, the Veteran should be scheduled for a VA examination with a suitably qualified medical professional to determine the nature and etiology of his residuals of gallbladder and liver infections.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The claims file should be made available and reviewed by the examiner in conjunction with the examination.  

Thereafter the examiner should address the following:

a. Provide a diagnosis for any residuals of gallbladder and/or liver infections (to include anemia and vitamin B-12 deficiency) present at any time during the appeal period (January 2010 to present).

b. For any diagnosed residuals of gallbladder and/or liver infections, state whether it is at least as likely as not (50 percent or greater probability) that the condition(s) arose during, was/were caused by, or is/are otherwise related to the Veteran's military service, to include exposure to ionizing radiation while serving as a security guard on an island where atomic testing was conducted.

The examiner should include in the examination report the rationale for any opinion expressed. However, if the examiner cannot respond to an inquiry without resort to speculation, he or she should so state, and further explain why it is not feasible to provide a medical opinion.

5. After completing the requested actions, and any additional action deemed warranted, the AOJ should readjudicate the claims.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A.       §§ 5109B, 7112 (West 2014).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




